ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-239, concluding that EDWARD A. WIEW-IORKA of WEST ORANGE, who was admitted to the bar of this State in 1980, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a) (failure to communicate with client) and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that EDWARD A. WIEWIORKA is hereby reprimanded; and it is further
ORDERED that respondent submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics within ninety days of the filing date of this Order; and it is further
*226ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.